REASONS FOR ALLOWANCE
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:	In interpreting the currently allowed claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the closest prior art of record.
	The prior art of record, individually or in combination, fails to explicitly teach or render obvious the features and limitations of the broadest independent claim (method claim 1), including in response to receiving the replacement event information from the downstream playout system, the replacement engine initiating a search for the another media item in a media schedule; and in response to a result of the search indicating that the another media item is not included in the media schedule, the replacement engine transmitting to the downstream playout system a media item selection result indicating that no replacement media item has been selected, in combination with each and every other limitation in the claim.
	While the closest prior art of record, see e.g., Mantel et al. (United States Patent Application Publication No. US 2009/0053991 A1), Hoarty (United States Patent No. US 8,521,766 B1) and Goldman et al. (United States Patent Application Publication No. US 2012/0095962 A1), do disclose receiving schedule requests indicating channels and frequency with which customers want audio insertion items to be inserted at radios into a received digital audio broadcast stream comprising various channels of audio programming (See Mantel, Abstract, paragraph [0015]), requesting to update a media schedule (See Hoarty, col. 8, ll. 64-65), and searching a server media file list for a match with a client media file and updating to a newer version, (See Goldman, Abstract, paragraphs [0039] and [0042]), nevertheless the prior art of record fails to disclose, teach and/or suggest, either explicitly or impliedly, in response to receiving the replacement event information from the downstream playout system, the replacement engine initiating a search for the another media item in a media schedule; and in response to a result of the search indicating that the another media item is not included in the media schedule, the replacement engine transmitting to the downstream playout system a media item selection result indicating that no replacement media item has been selected, in combination with each and every other limitation in the claim.  The feature of checking a media schedule for a media item to be replaced and transmitting a media item selection result indicating that no replacement media item has been selected, when a search result indicates that the media item to be replaced does not exist in the media schedule fails to be disclosed, taught and/or suggested by the prior art of record.
	A further prior art reference to Scaturro et al. (United States Patent Application Publication No. US 2002/0078033 A1), in same field of Applicant’s endeavor also fails to disclose, teach and/or suggest the claimed subject matter of independent claim 1. 
	Each of independent claims 8 and 15 are narrower in scope than independent claim 1, as each of independent claims 8 and 15 perform limitations substantially as described in method claim 1 and also contain additional features than method claim 1; therefore, they are also allowed.
	Dependent claims 2-7, 9-14 and 16-20 further limit the allowed independent claims 1, 8 and 15, respectively; therefore, they are also allowed.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441